DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.
 Response to Amendment
The amendment filed on 7/6/2022 has been entered. Claims 1-18 are pending in the Application. Claims 19-20 have been canceled by the applicant.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1, line 7 “the outer hosing portion” should be “the outer housing portion”
Claim 1, line 25 “the first substantially non-conductive housing portion” should be “the first substantially non-conductive inner housing portion”
Claim 6, line 26 “the outer hosing portion” should be “the outer housing portion”
Claim 6, line 23, “an inner housing” should be “a first inner housing portion” to be consistent with the later recitations

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites “a third trunk portion comprising a first trunk electrical connector having an inner housing coupled to a first plurality of conductive electrical terminals and an outer housing portion, wherein the first inner housing portion is configured to be inserted into the third trunk portion and the outer hosing portion is configured to receive a portion of the third trunk portion and to couple with the first inner housing portion;
It is unclear whether first trunk electrical connector of the third trunk portion is different and/or separate from the first trunk electrical connector recited earlier in the claim in line 3. If it is the same, then it is unclear how it can be the same when the first trunk electrical connector has to have been disposed in either the first tree trunk portion or the second tree trunk portion. Therefore, the examiner will interpret the first trunk electrical connector of the third trunk portion as being different from the first trunk electrical connector previously recited.
It is unclear how the outer hosing portion is configured to receive a portion of the third trunk portion, when the third trunk portion comprises the outer hosing portion. For the purposes of claim examination, the Examiner will interpret the claim limitation as the outer hosing portion is configured to receive a portion of a trunk portion.
Claims 7-10 are rejected due to their dependence on claim 6.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 8936379 B1 in view of Guiol, US 5807138 A.
.

Regarding claim 1, Chen discloses “An electrical transmission and connection system for a lighted artificial tree, comprising: a power cord (194, Fig. 3) configured to receive power from an outside source of power; a first trunk electrical connector (212, Fig. 3) comprising 
(i) a first substantially non-conductive inner housing portion (252, Fig. 6; col. 12, ln. 48-49) coupled to a first plurality of conductive electrical terminals (contact set 250 including contacts 260 and 262, Fig. 5 and 6 ) and 
(ii) a substantially non-conductive outer housing portion (254, Fig. 5 and 6, col 12. Ln. 48-49, 58-60), wherein the first inner housing portion is configured to be inserted into a tree portion  (seen in Fig. 4, the connectors, are within a tree portion (outer shell such as 114)) and the outer hosing portion is configured to receive a portion of a tree portion (seen in Fig. 5-6, the connector is a receptacle, and is capable to receive a portion (such as the contact set of the opposing connector) and to couple with the first inner housing portion (seen in Fig. 5, the two portions are coupled)”

a second trunk electrical connector (212 of another trunk, Fig. 3) comprising a second substantially non-conductive housing portion (212 Fig. 3 and 216, Fig. 8) coupled to a second plurality of conductive electrical terminals (292, 298, 300, Fig. 9), ; 
a third trunk electrical connector (seen in Fig. 3, there are multiple connectors 200 and 212) in electrical connection with the second trunk electrical connector; 
a first plurality of power transmission wires (294, 294, Fig. 6 and 9) in electrical connection with the power cord and the first trunk electrical connector (seen in Fig. 3 and 4, they are all electrically connected), and a second plurality of power transmission wires in electrical connection with the second electrical connector and the third trunk electrical connector (seen in Fig. 3 and 4; there are multiple wires, extending between each connector); and a tree trunk portion (121, Fig. 3), wherein the third trunk electrical connector and one of the first or the second trunk electrical connectors are both located in the tree trunk portion (seen in Fig. 3, also in Fig. 15b where the connectors are in a trunk portion).“
However, Chen does not disclose “the first inner housing portion including a plurality of projections extending from a surface of the first substantially non- conductive inner housing portion”, “the second housing portion including a plurality of recesses configured to receive the plurality of projections of the first substantially non-conductive inner housing portion”
Guiol discloses an electrical connector with two ends, each end comprising projections (37 and 57, Fig. 3) and recesses (the spaces between the projections, Fig. 3), and the projections and recesses are configured to engage each other (seen in Fig. 2b, col. 2, ln. 57-63, col. 3, ln. 29-38).
At the time the invention was invented, it would have been obvious to one of ordinary skill in the art, to include projections, such as taught by Guiol, to the opposing surfaces of two connectors, as taught by Chen. One of ordinary skill in the art would have been motivated to include engaging opposing projections for preventing further rotation once the connectors have been engaged (Guiol, col. 2, ln. 57-63), thus preventing disengagement and tangling of wires.

Regarding claim 2, Chen in view of Guiol discloses the invention of claim 1, as cited above, and further discloses “a light string connector (Chen, 220, Fig. 4) in electrical connection with the first plurality of power transmission wires and having a pair of conductive electrical terminals (Chen, seen in Fig. 15a and 17 (two connections for 220)).”  
Regarding claim 3, Chen in view of Guiol discloses the invention of claim 1, as cited above, and further discloses “either the first or the second plurality of power transmission wires are located in a cavity of the tree trunk portion (Chen, seen in Fig. 4).”  
Regarding claim 4, Chen in view of Guiol discloses the invention of claim 1, as cited above, and further discloses “each of the first, the second, and the third trunk electrical connectors include a first electrical terminal and a second electrical terminal (Chen, pair of terminals 256 and 258 Fig. 6, also on other end 292, Fig. 6; Fig. 9 has terminals 298 and 300, with 292 as well).”  
Regarding claim 5, Chen in view of Guiol discloses the invention of claim 1, as cited above, and further discloses “the plurality of projections are distributed circumferentially about the surface of the first substantially non- conductive housing portion (seen in Guiol, Fig. 4AB).”  

Regarding claim 6, Chen in view of Guiol discloses “A lighted artificial tree comprising: a power cord (194, Fig. 3) configured to receive power from an outside power source; a first trunk electrical connector  (200, Fig. 3) comprising a first substantially non-conductive housing portion (254, Fig. 3 and 6; col 12. Ln. 58-60) coupled to a first plurality of conductive electrical terminals (206 with 292, Fig. 6, 256 and 258, Fig. 6),
 a second trunk electrical connector  (212, Fig. 3) comprising a second substantially non-conductive housing portion  (212 Fig. 3 and 216, Fig. 8) coupled to a second plurality of conductive electrical terminals (292, 298, 300, Fig. 9),
 a third trunk electrical connector (seen in Fig. 3, there are multiple connectors 200 and 212) in electrical connection with the second trunk electrical connector; 
a first plurality of power transmission wires (294, 294, Fig. 6 and 9) in electrical connection with the power cord and the first trunk electrical connector (seen in Fig. 3 and 4, they are all electrically connected), and a second plurality of power transmission wires in electrical connection with the second trunk electrical connector and the third trunk electrical connector (seen in Fig. 3 and 4; there are multiple wires, extending between each connector); 
a first tree trunk portion (121, Fig. 3), wherein the third trunk electrical connector and one of the first or the second trunk electrical connectors are disposed at least partially within the first tree trunk portion; and a second tree trunk portion, wherein the first or second trunk electrical connector not disposed at least partially within the first tree trunk portion disposed at least partially within the second tree trunk portion, wherein the first and second tree trunk portions are configured to mate such that an electrical connection is formed between the mating of the first and second trunk electrical connectors (seen in Fig. 4 and 14b and 15b, two of the connectors are within a trunk portion, and another trunk portion has the other connector)
a third trunk portion (180, Fig. 3, 4 and 16b) comprising a first trunk electrical connector having an inner housing (244, Fig. 4) coupled to a first plurality of conductive electrical terminals  (344, 346, Fig. 16b) and an outer housing portion (240, Fig. 3 and 4), wherein the first inner housing portion is configured to be inserted into the third trunk portion (seen in Fig. 4) and the outer hosing portion is configured to receive a portion of the third trunk portion (seen in Fig. 3 and 16a, 240 receives 242) and to couple with the first inner housing portion (seen in Fig. 3 and 16b)”.
However, Chen does not disclose “the first housing portion including a plurality of projections extending from a surface of the first substantially non- conductive housing portion;”, “the second housing portion including a plurality of recesses configured to receive the plurality of projections of the first substantially non-conductive housing portion;” and “and a mechanical connection is formed from the mating of the plurality of recesses with the plurality of projections”
Guiol discloses an electrical connector with two ends, each end comprising projections (37 and 57, Fig. 3) and recesses (the spaces between the projections, Fig. 3), and the projections and recesses are configured to engage each other (seen in Fig. 2b, col. 2, ln. 57-63, col. 3, ln. 29-38).
At the time the invention was invented, it would have been obvious to one of ordinary skill in the art, to include projections, such as taught by Guiol, to the opposing surfaces of two connectors, as taught by Chen. One of ordinary skill in the art would have been motivated to include engaging opposing projections for preventing further rotation once the connectors have been engaged (Guiol, col. 2, ln. 57-63), thus preventing disengagement and tangling of wires.

  Regarding claim 7, Chen in view of Guiol discloses the invention of claim 6, as cited above, and further discloses “the first plurality of power transmission wires are located at least partially in a cavity of one of the first and second tree trunk portions (Chen, seen in Fig. 4).”  
Regarding claim 8, Chen in view of Guiol discloses the invention of claim 6, as cited above, and further discloses “each of the first, the second, and the third trunk electrical connectors include a first electrical terminal and a second electrical terminal (Chen, pair of terminals 256 and 258 Fig. 6, also on other end 292, Fig. 6; Fig. 9 has terminals 298 and 300, with 292 as well) .” 
Regarding claim 9, Chen in view of Guiol discloses the invention of claim 6, as cited above, and further discloses “the first substantially non-conductive housing portion includes an insulating portion projecting outwardly from a surface of the first substantially non-conductive housing portion (Chen, 280, Fig. 6).”
Regarding claim 10, Chen in view of Guiol discloses the invention of claim 6, as cited above, and further discloses “ “a first light string in electrical connection with the first trunk electrical connector and a second light string in electrical connection with the second trunk electrical connector (Chen, multiple light strings like 124, 162, Fig. 4, all electrically connected).  “


Allowable Subject Matter
Claims 11-18 are allowed.


The following is a statement of reasons for the indication of allowable subject matter:  

Claim 11 recites, inter alia, an artificial tree with electrical connectors that have structures to allow insertions of one trunk into another at multiple orientations and to prevent over rotations, and “a sleeve disposed around a circumference of a portion of the first trunk section, portion“ and “a portion of the sleeve is configured to contact the angled transition region with the first tree portion is mated with the second tree portion”.
The references of record do not teach or suggest the aforementioned limitations, nor
would it be obvious to modify those references to include such limitations.
Prior art reference Chen (US 2013/0301247 A1) discloses a tree with connector portions and one of the connector portions having two diameters, and prior art reference Lai (US 2007/0056615 A1) discloses a sleeve that is in contact with two trunk portions of a shaft structure. However, Chen and Lai do not explicitly disclose that one of the trunk portions has an angled transition region between the two diameters, and that the sleeve is in contact with the angled transition region, in combination with the specifics of the rest of the claim.
Claims 12-18 are allowed due to their dependence on claim 11.

Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive
Regarding claims 1 and 6, the Applicant alleges on page 9-10 in the Remarks that the prior art does not teach  "an inner housing coupled to a first plurality of conductive electrical terminals and an outer housing portion, wherein the first inner housing portion is configured to be inserted into the third trunk portion and the outer hosing portion is configured to receive a portion of the third trunk portion and to couple with the first inner housing portion" and thus Claims 1 and 6 are not rejectable over the prior art of record.
The Examiner respectfully disagrees. Claim 1 does not recite a third trunk portion. Regarding claim 6, cited prior art Chen teaches “a third trunk portion (180, Fig. 3, 4 and 16b)”comprising “an inner housing (244, Fig. 4) coupled to a first plurality of conductive electrical terminals  (344, 346, Fig. 16b) and an outer housing portion (240, Fig. 3 and 4), wherein the first inner housing portion is configured to be inserted into the third trunk portion (seen in Fig. 4) and the outer hosing portion is configured to receive a portion of the third trunk portion (seen in Fig. 3 and 16a, 240 receives 242) and to couple with the first inner housing portion (seen in Fig. 3 and 16b)”.
In addition, the applicant is also advised that it would have been obvious to one of ordinary skill in the art to include additional trunks with connectors, as it has been held by the courts that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill in the art would have been motivated to duplicate the trunks and connectors in order to increase the overall height of the tree, or to provide additional flexibility in having shorter trunks but in greater numbers, as the objective of Chen is to have a modular tree.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                          

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875